Exhibit 10.3

AMENDMENT NO. 1 TO THE

MBIA INC. ANNUAL INCENTIVE PLAN

This AMENDMENT to the MBIA INC. ANNUAL INCENTIVE PLAN (the “Plan”), is hereby
adopted by MBIA Inc., effective as of May 2, 2013. Capitalized terms used, but
not defined, herein shall have the meanings assigned to such terms in the Plan.

WHEREAS, the Plan was established to enable the Company and its Subsidiaries to
attract, retain, motivate and reward the best qualified executive officers and
key employees by providing them with the opportunity to earn competitive
compensation directly linked to the Company’s performance;

WHEREAS, Section 6(b) of the Plan authorizes the Committee to amend the Plan;

NOW, THEREFORE, the Plan shall be amended, effective as of the date hereof, as
follows:

1. Section 6 of the Plan is hereby amended to add a new Section 6(k) at the end
thereof, to read as follows:

(k) Compliance with Company Policies. Eligibility to participate in the Plan,
the receipt of any bonus payment hereunder the Plan and any obligations of the
Company under the Plan shall be subject to the Participant’s acceptance of and
compliance with any policy that requires the Participant to return or otherwise
disgorge all or any portion of the benefit associated with an Award granted
hereunder or other compensation payable in respect of such Participant’s
services due to a restatement of the Company’s financial statements. The
Company, in its discretion, may take any action that it shall deem necessary or
appropriate to assure the Participant’s acceptance of and compliance with such
policy or to rectify any failure to comply with such policy. Neither the Company
nor its directors or officers shall have any obligation or liability to a
Participant with respect to any Award (or Stock issuable thereunder) by reason
of any action taken in accordance with this Section 6(k).

IN WITNESS WHEREOF, a duly authorized officer of MBIA Inc. has caused this
Amendment to the Plan, to be executed as the date written above.

 

MBIA INC. By:  

/s/ Ram D. Wertheim

Its:   Executive Vice President, Chief Legal Officer and Secretary